20-05027-rbk Doc#134 Filed 11/02/20 Entered 11/02/20 12:27:24 Main Document Pg 1 of 4




  The relief described hereinbelow is SO ORDERED.

  Signed November 02, 2020.


                                                __________________________________
                                                             Ronald B. King
                                                  Chief United States Bankruptcy Judge




                          IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION

   In re:                                   §
                                            §       Chapter 11
   KrisJenn Ranch, LLC,                     §
                                            §
            Debtor                          §       Case No. 20-50805


   KrisJenn Ranch, LLC, KrisJenn Ranch,     §
   LLC–Series Uvalde Ranch, and KrisJenn    §
   Ranch, LLC–Series Pipeline ROW, as       §
   successors in interest to Black Duck     §
   Properties, LLC,                         §
                                            §       Adversary No. 20-05027
            Plaintiffs,                     §
                                            §
   v.                                       §
                                            §
   DMA Properties, Inc. and Longbranch      §
   Energy, LP,                              §
                                            §
            Defendants.                     §
20-05027-rbk Doc#134 Filed 11/02/20 Entered 11/02/20 12:27:24 Main Document Pg 2 of 4




   DMA Properties, Inc. and Frank Daniel          §
   Moore,                                         §
                                                  §
          Counter-Plaintiffs and Third-Party      §
          Plaintiff,                              §
                                                  §
   v.                                             §
                                                  §        Adversary No. 20-05027
   KrisJenn Ranch, LLC, KrisJenn Ranch,           §
   LLC–Series Uvalde Ranch, KrisJenn              §
   Ranch, LLC–Series Pipeline ROW, Black          §
   Duck Properties, LLC, Larry Wright, and        §
   John Terrill,                                  §
                                                  §
          Third-Party/Counterdefendants.          §
                                                  §
                                                  §

                                               ORDER
         On this day the Court considered Longbranch’s Unopposed Motion for Leave to Amend.

  Having reviewed the parties’ briefing, the governing law, and the case file as a whole, the Court

  finds the motion is meritorious and should be granted.

         It is therefore ORDERED that Longbranch’s Unopposed Motion for Leave to Amend is

  GRANTED.


                                                ###
20-05027-rbk Doc#134 Filed 11/02/20 Entered 11/02/20 12:27:24 Main Document Pg 3 of 4




  Order submitted by:

  Christopher S. Johns
  State Bar No. 24044849
  Christen Mason Hebert
  State Bar No. 24099898
  JOHNS & COUNSEL PLLC
  14101 Highway 290 West, Suite 400A
  Austin, Texas 78737
  512-399-3150
  512-572-8005 fax
  cjohns@johnsandcounsel.com
  chebert@johnsandcounsel.com
  Timothy Cleveland
  State Bar No. 24055318
  Austin H. Krist
  State Bar No. 24106170
  CLEVELAND | TERRAZAS PLLC
  4611 Bee Cave Road, Suite 306B
  Austin, Texas 78746
  512-689-8698
  tcleveland@clevelandterrazas.com
  akrist@clevelandterrazas.com
  Michael Black
  BURNS & BLACK PLLC
  750 Rittiman Road
  San Antonio, TX 78209
  mblack@burnsandblack.com

  Jeffery Duke
  DUKE BANISTER MILLER & MILLER
  22310 Grand Corner Drive, Suite 110
  Katy, TX 77494
  jduke@dbmmlaw.com

  Andrew R. Seger
  State Bar No. 24046815
  KEY TERRELL & SEGER
  4825 50th Street, Suite A
  Lubbock, Texas 79414
  806-793-1906
  806-792-2135 fax
  aseger@thesegerfirm.com
  Attorneys for Frank Daniel Moore and DMA Properties, Inc.
20-05027-rbk Doc#134 Filed 11/02/20 Entered 11/02/20 12:27:24 Main Document Pg 4 of 4




                                      CERTIFICATE OF SERVICE
  I hereby certify that on October 14, 2020, a true and correct copy of the foregoing document was
  transmitted to each of the parties via the Court’s electronic transmission facilities and/or via
  electronic mail as noted below. For those parties not registered to receive electronic service, a true
  and correct copy of the foregoing document was served by United States Mail, first class, postage
  prepaid, at the address noted below.
   Ronald J. Smeberg                                  Michael Black
   Charles John Muller, IV                            BURNS & BLACK PLLC
   MULLER SMEBERG, PLLC                               750 Rittiman Road
   111 W. Sunset                                      San Antonio, TX 78209
   San Antonio, TX 78209                              mblack@burnsandblack.com
   ron@smeberg.com
   john@muller-smeberg.com                            Jeffery Duke
                                                      DUKE BANISTER MILLER & MILLER
   Counsel for Plaintiffs KrisJenn Ranch,             22310 Grand Corner Drive, Suite 110
   LLC, Krisjenn Ranch, LLC, Series Uvalde            Katy, TX 77494
   Ranch, KrisJenn Ranch, LLC, Series                 jduke@dbmmlaw.com
   Pipeline Row
                                                      Counsel for Defendant Longbranch
                                                      Energy, LP
   Ronald J. Smeberg                                  Shane P. Tobin
   THE SMEBERG LAW FIRM, PLLC                         OFFICE OF THE U.S. TRUSTEE
   2010 W Kings Hwy                                   903 San Jacinto Blvd, Room 230
   San Antonio, TX 78201-4926                         Austin, Texas 78701
   ron@smeberg.com                                    shane.p.tobin@usdoj.gov

   Counsel for Third-Party Defendant Black            United States Trustee
   Duck Properties, LLC
   William P Germany                                  John Terrill
   BAYNE, SNELL & KRAUSE                              12712 Arrowhead Lane
   1250 N.E. Loop 410, Suite 725                      Oklahoma City, OK 73120
   San Antonio, TX 78209
   wgermany@bsklaw.com                                Third Party-Defendant, pro se

   Counsel for Larry Wright
   Laura L. Worsham
   JONES, ALLEN & FUQUAY, L.L.P.
   8828 Greenville Avenue
   Dallas, TX 75243
   lworsham@jonesallen.com

   Counsel for McLeod Oil, LLC
                                                 /s/ Christopher S. Johns
                                                 Christopher S. Johns
